Citation Nr: 0820374	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of a shrapnel wound of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, and from September 1971 to November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for residuals of a shrapnel wound of the 
right shoulder, and assigned a 10 percent disability rating.  
In March 2007, the Board remanded the case to the RO for 
additional notice and development.

At this time, the Board again REMANDS the appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The RO's actions since the March 2007 Board remand have not 
fulfilled all of the instructions in that remand.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that the Board has a duty under law to ensure that the 
RO complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board will 
remand the case again to ensure that the necessary actions 
are completed.

The veteran sustained a fragment wound in the right shoulder 
during service in June 1968.  In the March 2007 remand, the 
Board noted that VA's regulations presume a muscle injury 
even in the absence of the cardinal signs and symptoms of 
muscle disability.  38 C.F.R. § 4.56 (2007).  The Board 
observed that the RO had evaluated the veteran's right 
shoulder disability as a joint injury, without considering 
the rating criteria for a muscle injury.  On remand, the 
Board instructed the RO to notify the veteran of the rating 
schedule criteria for muscle disabilities.  The Board stated 
that a new VA medical examination should identify the muscles 
affected by the wound, and note the disability residual to 
the muscle injury.  The Board indicated that the RO should 
readjudicate the claim, applying the rating schedule criteria 
for muscle disabilities.

The RO sent the veteran a notice letter in April 2007 and a 
supplemental statement of the case (SSOC) in October 2007, 
but neither document provided the rating schedule criteria 
for rating muscle disabilities.  The RO must notify the 
veteran of those rating criteria.  The veteran had a VA 
examination in October 2007.  In the examination report, the 
examiner identified the site of the shrapnel wound as Muscle 
Group II.  The examination report did not directly state 
whether the veteran has cardinal signs and symptoms of muscle 
disability.  A new examination should be performed to obtain 
those findings, and well as the severity of any such 
symptoms.  To the extent that the RO readjudicated the case 
by issuing the SSOC, the RO did not apply the rating criteria 
for injury of Muscle Group II.  The RO must consider those 
rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran with 
notice of the rating schedule criteria for 
evaluating muscle disabilities in general, 
and disability of Muscle Group II in 
particular.

2.  The RO should schedule the veteran for 
a VA examination to address the 
manifestations and current severity of 
muscle injury residual to shrapnel wound 
injury of the right shoulder at Muscle 
Group II.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should report 
whether or not the veteran has, due to the 
right shoulder injury, loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
or uncertainty of movement.  If the 
veteran has signs of muscle injury, the 
examiner should state whether the muscle 
disability is slight, moderate, moderately 
severe, or severe.



3.  Thereafter, the RO should readjudicate 
the claim, applying the rating schedule 
criteria for evaluating disability of 
Muscle Group II, as well as the criteria 
for evaluating disability of a shoulder 
joint.  If the claim remains less than 
fully granted, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
give them an opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



